DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Michiko JP 2010-269029 (English translation with J-Plat Pat). 

As to claim 1, Michiko teaches an absorbent article 1 for incontinence comprising a front-surface sheet 3 and a back-surface sheet 2 with an absorber 4, 5 interposed therebetween (Figures 1 and 2), wherein the absorbent article for incontinence is an absorbent article for incontinence for medium or larger volume, 
and the front-surface sheet is obtained by applying a water repellent agent to a spunlace nonwoven fabric made of 100% by weight of cotton fiber (paragraphs 0011-0012, 0019, 0034), 

has many openings penetrating from front to back in a region including an excretion hole corresponding part (paragraphs 0011-0012), 

Michiko teaches the present invention substantially as claimed. Michiko teaches a topsheet comprising the same materials and treated with a water repellent agent the same as the claimed invention.  Michiko further teaches the water absorption of the skin contact surface is the same as the present invention (Michiko paragraph 0011; present application specification paragraph 0079).  Michiko further teaches the absorber comprises fluff pulp and superabsorbent material as in the present invention.  Therefore, since the prior art has met the structural requirements of the claim, Michiko obviously includes an absorbent article and components capable of achieving the claimed test results.  

As to claim 2, Michiko teaches an application amount of the water repellent agent is 0.3 parts by weight or more relative to 100 parts by weight of cotton fiber (claim 1; paragraph 0015). As to claim 3, the front-surface sheet is made of non-degreased cotton fiber where Michiko teaches raw cotton as a fabric that can be used for the topsheet (paragraph 0037). As to claims 4 and 5, Michiko teaches the absorber comprises a pulp fiber (paragraph 0027) that does not include synthetic fiber and a superabsorbent polymer (paragraph 0029).  Michiko does not teach the claimed ratio or basis weight of the pulp and superabsorbent.  Michiko teaches the mixture of fluff pulp and water-absorbing polymer powder is preferably used in view of absorbing function and costs (paragraph 0029).  One having ordinary skill in the art would be able to determine through routine experimentation the ratio and basis weight of fluff pulp and superabsorbent necessary to provide a desired absorbent capacity. 
As to claim 6, Michiko teaches the water repellent agent contains stearic acid amide (paragraphs 0015, 0039). As to claim 7, Michiko teaches the openings in the topsheet (paragraph 0038).  Michiko does not teach the claimed percentage of openings in the region as 15% or more of a length of the absorber in a longitudinal direction of the absorbent article and 50% or more of a width of the absorber in a width direction of the absorbent article.   Michiko teaches the openings it is possible to adjust the size and aperture ratio. Michiko teaches the opening may be provided on the whole topsheet or only a portion corresponding to the excretion portion.  Michiko teaches an aperture ratio of 15 to 65% (paragraphs 0016, 0038).  Based on the teachings of Michiko it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the topsheet with the claimed aperture ratio to increase the liquid permeability of the topsheet as taught particularly with respect to the insult area. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781